Citation Nr: 0932332	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  98-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus at L5-S1.

2.  Entitlement to service connection for urethral stricture 
with history of urethrotomy.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for cephalgia 
(headaches).

5.  Entitlement to service connection for syncopal episodes 
(claimed as seizures).

6.  Entitlement to an initial compensable rating for renal 
lithiasis.

7.  Entitlement to an initial compensable rating for allergic 
rhinitis.

8.  Entitlement to an initial compensable rating for 
condyloma acuminata with herpes simplex virus II (HSV II).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1992.

This appeal is from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The record reflects that the Veteran also perfected an appeal 
on the issues of entitlement to service connection for 
arthritis and chronic diarrhea.  However, service connection 
for multiple joint arthralgias due to undiagnosed illness 
(also claimed as arthritis and joint and muscle pain) and 
irritable bowel syndrome (claimed as chronic diarrhea) was 
granted by an March 2004 rating decision.  In view of the 
foregoing, these issues have been resolved and are not on 
appeal before the Board.  See Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed.Cir.1997) (holding that where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).

In support of his claims, the Veteran testified at a 
videoconference hearing in August 2004 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Then in January 2005, 
the Board remanded this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

It is noted that additional evidence, consisting of the 
Veteran's service personnel records, was received at the 
Board in July 2009, subsequent to the most recent SSOC.  
38 C.F.R. § 20.1304 (2008).  Inasmuch as this evidence 
pertains to the issue of entitlement to service connection 
for PTSD, which is remanded herein for additional 
development, the Board finds that the solicitation of a 
waiver for the RO's initial consideration of this evidence is 
not required.  38 C.F.R. § 20.1304(c).

Finally, it is noted that the claims for service connection 
for herniated nucleus pulposus at L5-S1, urethral stricture 
with history of urethrotomy, PTSD, cephalgia (headaches), and 
syncopal episodes (claimed as seizures) as well as the claims 
for an initial compensable rating for renal lithiasis and 
condyloma acuminata with herpes simplex virus II (HSV II), 
the Board finds that another remand is necessary for 
compliance with its January 2005 remand directives as well as 
for further evidentiary development.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  These claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran of any action required of him.  However, the 
Board is going ahead and deciding the claim for an initial 
compensable rating for allergic rhinitis.


FINDING OF FACT

Throughout the appeal period, the competent medical evidence 
has not shown that the Veteran's allergic rhinitis has been 
manifested by either 50 percent obstruction in each nasal 
passage or total obstruction in one nasal passage; or that he 
has nasal polyps.


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 6522 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, including what portion 
of that evidence VA will seek to provide and what portion the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
notification obligations.  In Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

However, once a decision awarding service connection and 
assigning a disability rating and an effective date has been 
made, the section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
been substantiated.  Dingess, 19 Vet. App. at 490.  In such 
cases, where the appellant then files a notice of 
disagreement with the initial rating and/or the effective 
date assigned, he has initiated the appellate process and 
different notice obligations arise, the requirements of which 
are set forth in 38 U.S.C.A. §§ 5104 and 7105.  Id.

Additionally, the Court has held that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements 
such as the disability rating and effective date.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

After a careful review of the record in this case, the Board 
finds that VA has satisfied its notification duties to the 
Veteran to the extent necessary.  In November 2002 and May 
2003, the RO sent the Veteran letters outlining the evidence 
necessary to substantiate a claim of service connection and 
for an increased rating, including what portion of that 
evidence VA would seek to provide and what portion he was 
expected to provide.

The Board acknowledges that the VCAA letters discussed above 
were issued after the initial decision on the Veteran's claim 
and do not specifically satisfy all of the notice 
requirements of section 5103(a), particularly the additional 
requirements delineated by the Court in Dingess/Hartman.  
Nonetheless, the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies have resulted in 
prejudice or otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the timing issue, since the VCAA was not 
enacted until November 2000, furnishing the Veteran with VCAA 
notice prior to the initial adjudication of the claim in 
September 1997 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See O.G.C. Prec. Op. No. 7-2004.

In any event, the Board notes that after issuing the November 
2002 and May 2003 VCAA letters discussed above, the RO 
reconsidered the Veteran's claim, as evidenced by the 
February 2004 Supplemental Statement of the Case and 
subsequent Supplemental Statements of the Case in which the 
RO indicated that it had considered all the evidence of 
record in readjudicating the Veteran's claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

As for the duty to assist, the RO has obtained the Veteran's 
service and private treatment records, VA examination 
reports, written communications, hearing testimony, and 
records from the Social Security Administration.  It is noted 
that records in connection with the Veteran's claim for 
Workers Compensation have not been obtained and are not 
available for review; however, with respect to the claim for 
an increased rating for allergic sinusitis, the record does 
not suggest and the Veteran does not contend that evidence in 
connection with the Workers Compensation claim is pertinent 
to the issue of allergic rhinitis.  Accordingly, overall, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

In this regard, it is noted that the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO provided the 
Veteran with an appropriate VA examination in connection with 
his claim for an increased rating in July 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's allergic rhinitis 
since he was last examined.  As such, a remand is not 
required solely due to the passage of time since the most 
recent VA examination was prepared.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007);VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  The Board concludes there is 
sufficient evidence to rate the service-connected condition.

It is further noted that the January 2005 Board remand 
requested an ENT examination (an otolaryngologist or ear, 
nose, and throat specialist).  However, the July 2005 
examination conducted pursuant to that request was not 
performed by an ENT specialist.  The Board finds that this is 
not a violation of Stegall v. West, 11 Vet. App. 268, 271 
(1998) (i.e., a failure to comply with mandates of a remand, 
requiring return for compliance).  The examination was by a 
physician who was qualified to conduct it, and to provide the 
opinion sought, who reviewed the claims file and was fully 
informed of the Veteran's complex and lengthy medical 
history, who reported findings on examination, and who 
provided responses to the questions posed.  Accordingly, the 
Board finds that there was substantial compliance with the 
remand directives.  Notably, only substantial compliance and 
not strict compliance with the terms of a remand is required.  
See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding 
substantial compliance where an opinion was provided by a 
neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 
(1999).  VA's duty to assist is met; thus, it is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran alleges that he is entitled to a compensable 
rating for his allergic rhinitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6522 is deemed by the Board to be the most 
appropriate rating criteria in this case, primarily because 
it pertains specifically to the disability at issue, allergic 
rhinitis.  The Veteran has not asked that an alternative 
diagnostic code be employed, and the Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate.

Under Diagnostic Code 6522, a 10 percent rating is warranted 
for allergic rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A maximum 30 percent 
rating is warranted for allergic rhinitis with polyps.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2008).

A June 1997 VA examination report notes that the Veteran has 
allergic rhinitis and was receiving allergy injections.  Upon 
clinical evaluation, the nose was patent and the mucosa was 
pink.  The diagnoses included allergic rhinoconjunctivitis.  

In July 2005, the Veteran underwent a VA examination which 
found he had no nasal discharge, no post nasal drainage, and 
no sinus tenderness.  The air flow from both nostrils of the 
nose was within normal limits and the Veteran said that he 
was not in an episode of allergic rhinitis or sinusitis at 
the time.  The Veteran also denied seasonal variability; 
thus, the examiner concluded that the Veteran did not have 
seasonal allergies.  Based on the information provided by the 
Veteran, the examiner concluded that the Veteran's allergic 
rhinitis was of moderate severity.  The diagnoses included 
allergic rhinitis with chronic sinusitis.  

VA treatment records throughout the appeal period include 
allergy progress notes which reflect the Veteran's complaints 
of congestion and post nasal drip; however, these records are 
silent with respect to findings of nasal polyps or 
obstruction.

The Board concedes that the Veteran has been diagnosed with 
allergic rhinitis and that it is related to service.  
However, based on the competent medical evidence of the 
record, the Board finds that an increased rating is not 
warranted.  Specifically, throughout the course of the 
Veteran's appeal, VA treatment records dated up to 2009 have 
noted such symptoms as congestion and post nasal drip.  
However, the medical evidence of record, including treatment 
records and examination reports, fails to show that the 
Veteran has been either 50 percent obstructed in each nasal 
passage or totally obstructed in one nasal passage.  
Furthermore, the Veteran's claims file is devoid of any 
mention of polyps.  As such, although the July 2005 VA 
examiner concluded that the Veteran's allergic rhinitis was 
of moderate severity, the Board finds that the Veteran's 
symptomatology, as documented in his VA examination reports 
and treatment records dated up to 2009, fails to meet the 
criteria for a compensable rating for allergic rhinitis; and, 
therefore, his claim is denied.

The Board acknowledges that the Veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
experiences congestion and post nasal drip.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the severity of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  Therefore, he cannot provide 
a competent opinion regarding the severity of his service-
connected allergic rhinitis.

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, the evidence does 
not show that the Veteran's symptoms relating to the service-
connected allergic rhinitis have risen to a compensable level 
at any time during the period on appeal.  Therefore, the 
Board concludes that staged ratings are inapplicable.

As a final matter, the Board has considered whether the 
Veteran's service-connected allergic rhinitis presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
increased rating claim.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.")  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher evaluations 
for greater symptomatology.  Thus, his disability picture 
with respect to the claim for a compensable initial rating 
for allergic rhinitis is contemplated by the rating schedule 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In light of the foregoing, the Board concludes that an 
initial compensable rating for allergic rhinitis is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claims of entitlement to 
service connection for herniated nucleus pulposus at L5-S1, 
urethral stricture with history of urethrotomy, PTSD, 
cephalgia (headaches), and syncopal episodes (claimed as 
seizures) as well as the claims for an initial compensable 
rating for renal lithiasis and condyloma acuminata with 
herpes simplex virus II (HSV II).

With respect to the claim for service connection for PTSD, 
the January 2005 Board remand specifically instructed that 
the RO/AMC to accomplish the following:  

Repeat the request for the veteran's Air Force 
personnel records showing all duty assignments, 
including temporary duty assignments.  Request 
acknowledgement if his personnel file, or any part 
of it, is classified, and suggestions of other 
sources of the information.

If the personnel file is not obtained, request 
Morning Reports (or equivalent records of personnel 
movement) of the 56th Combat Support Squadron 
(TAC), Avon Park Air Force Range, Florida, for the 
period October through December 1983; and from the 
554th Civil Engineering Operations Squadron (TAC), 
Nellis AFB, Nevada, for the periods December 1989 
through January 1990; and from August 1990 through 
April 1991.

If the personnel file is obtained, and it 
corroborates the veteran's temporary assignments to 
Granada, or Panama, obtain operational reports of 
the units to which the veteran was attached to 
ascertain combat involvement.  Request assistance 
of USASCURR if sufficient information is obtained.

However, although the RO/AMC attempted the development with 
respect to the Veteran's service personnel records as 
instructed in the January 2005 Board Remand, the service 
department responded by stating "copy of performance reports 
and report on individual personnel have been mailed" and 
provided only performance reports which were previously of 
record.  Thereafter, in July 2009, VA received additional 
evidence consisting of the Veteran's service personnel 
records.  However, these records consist of the Veteran's 
life insurance, enlistment, re-enlistment, and separation 
documents as well as duplicates of the performance reports 
which were previously of record.  Thus, confirmation of the 
Veteran's duty assignments, as requested by the January 2005 
Board remand, has not been obtained and no explanation as to 
the absence of such evidence, to include whether such 
evidence is classified, has been provided.  

In addition, the January 2005 Board Remand requested that the 
RO/AMC obtain confirmation from the State of Florida as to 
whether the Veteran filed a workman's compensation claim in 
1995, and if so, to provide the medical and administrative 
records.  Although the RO/AMC made two requests for this 
information and, in April 2006, received confirmation of an 
injury and related insurance information, medical and 
administrative records in connection with this claim were not 
provided.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board finds, therefore, that remand is again 
necessary in order for compliance with the prior remand 
instruction.

Furthermore, although the Veteran's alleged stressors have 
been identified in connection with his VA psychiatric 
examinations, written communications, and hearing testimony, 
the Veteran should be given an additional opportunity to 
submit a detailed stressor statement.  As such, the Board 
requests that the Veteran be sent a new notification letter 
that explains the information and evidence necessary to 
substantiate a claim for service connection for posttraumatic 
stress disorder.  A PTSD questionnaire form should be 
included with the notice letter, with an explanation that one 
or more specific stressful events must be identified as the 
basis of the Veteran's claim.  Detailed information such as 
the dates, location, and descriptions of any claimed 
stressful events should be requested.

In addition to PTSD, VA treatment records disclose the 
Veteran also has been diagnosed with depression, 
somatization, personality disorder, and mood disorder.  
Although he has not specifically raised a claim for service 
connection for the other psychiatric diagnoses, the Board 
must nonetheless consider this possible additional 
entitlement.  Accordingly, the Veteran should be afforded a 
VA examination to determine the nature and etiology of any 
diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam) (finding that where a 
Veteran's claim "identifies PTSD without more, it cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed" by the evidence of record).  

With respect to the claims for increased ratings for renal 
lithiasis and condyloma acuminata with herpes simplex virus 
II, another VA examination is needed to determine the current 
severity and condition of these disorders.  A review of the 
claims file reveals more recent complaints of and treatment 
for urinary tract infection, dysuria, prostatitis, bladder 
incontinence, erectile dysfunction, and a change in the 
medication prescribed to treat the Veteran's herpes simplex 
virus II.  These complaints and treatment may be an 
indication that his renal lithiasis and condyloma acuminata 
with herpes simplex virus II have worsened, as such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In this regard, it is noted that, during his August 2004 
video conference hearing, the Veteran testified that his 
urethral stricture started during his period of active duty 
service, when he started passing kidney stones.  Similarly, 
the Veteran's service treatment records reflect treatment for 
recurrent complaints of back pain and he has reported that he 
has suffered from back impairment since his in-service 
injuries.  The Veteran's symptoms have been diagnosed as 
herniated nucleus at L5-S1.  In this regard, the Board notes 
that the Veteran is competent to report that he has had 
symptoms of urethral and back impairment since service.  See 
Jandreau v. Nicholson, 492 F.3 1372 (Fed. Cir. 2007).

To date, VA has not obtained a medical opinion as to the 
onset and/or etiology of his current urethral and lumbar 
spine conditions.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is: (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As the Veteran was treated for genitourinary and back 
complaints in service and indicates that he has continued to 
have symptoms of these conditions since service, the Board 
finds that these claims must be remanded for the Veteran to 
be afforded a VA medical examination.

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment.  These 
additional records must be obtained before deciding his 
appeal.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that 
VA medical records are in constructive possession of the 
agency and must be obtained if the material could be 
determinative of the claim).

The Board also notes that, as instructed by the January 2005 
Board Remand, the RO/AMC requested that the Veteran identify 
the hospital at which he had a lumbar MRI during or before 
June 1996.  However, to date, the Veteran has not responded 
to this request.  Inasmuch as this claim is being remanded 
for additional development, the Board finds that the Veteran 
should be afforded another opportunity to provide the 
requested information.  

In this regard, the Board notes that a letter from VA to the 
Veteran dated in May 2009 was returned with no explanation as 
to the reason for nondelivery.  Insofar as VA may not have a 
current address for the Veteran, it is noted that VA's duty 
to assist is not always a "one-way street."  The appellant 
has an obligation to assist in the adjudication of his claim 
in notifying VA of any change in address.  See Wood v 
Derwinski, 1 Vet. App. 190, 193 (1991); Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that the Veteran bears the 
burden of keeping VA apprised of his whereabouts and that, 
where he does not, "there is no burden on the part of the VA 
to turn up heaven and earth to find him").  Nevertheless, in 
order to afford the Veteran every consideration with respect 
to the present appeal and to ensure due process, the RO 
should take this opportunity to verify the Veteran's current 
mailing address.  Once his current address has been verified, 
he should be contacted to accomplish the development 
requested in this Remand.  

Finally, it is noted that consideration of the claims for 
service connection for cephalgia (headaches) and syncopal 
episodes (claimed as seizures) are deferred pending 
completion of the development requested herein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran's 
accredited representative or any other 
appropriate entity and request 
information regarding his current 
mailing address.  If the address is 
unavailable, the claims file must be 
properly documented.

2.  Obtain and associate with the 
claims file any outstanding VA clinical 
treatment records for this Veteran from 
May 2009 forward.  Efforts to identify 
and obtain any outstanding VA records 
should be documented in the claims 
folder.

3.  Request the Veteran to identify the 
hospital at which he had a lumbar MRI 
during or before June 1996 and obtain 
the report.

4.  Provide the Veteran with a detailed 
PTSD questionnaire and instructions for 
completing the form.

5.  Obtain from the State of Florida 
the medical and administrative records 
in connection with the Veteran's 
confirmed workman's compensation claim 
filed in 1995.

6.  Repeat the request for the 
Veteran's Air Force personnel records 
showing all duty assignments, including 
temporary duty assignments.  Request 
acknowledgement if his personnel file, 
or any part of it, is classified, and 
suggestions of other sources of the 
information.

If the personnel file showing all duty 
assignments is not obtained, request 
Morning Reports (or equivalent records 
of personnel movement) of the 56th 
Combat Support Squadron (TAC), Avon 
Park Air Force Range, Florida, for the 
period October through December 1983; 
and from the 554th Civil Engineering 
Operations Squadron (TAC), Nellis AFB, 
Nevada, for the periods December 1989 
through January 1990; and from August 
1990 through April 1991.

If the personnel file is obtained, and 
it corroborates the Veteran's temporary 
assignments to Granada, or Panama, 
obtain operational reports of the units 
to which the Veteran was attached to 
ascertain combat involvement.  Request 
assistance of USASCURR if sufficient 
information is obtained.

7.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report 
detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report 
is then to be added to the Veteran's 
claims file.  If no stressors have been 
verified, then the RO should so state 
in its report.

8.  AFTER the above development has 
been completed, schedule the Veteran 
for a VA mental health examination to 
determine the nature and etiology of 
any currently diagnosed psychiatric 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.

The examiner is requested to express an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 
percent probability or greater, that 
(a) the Veteran has PTSD due to a 
specified in-service stressor which has 
been verified, and (b) if the Veteran 
has a diagnosis other than PTSD, 
whether such other mental health 
disorder is related to an event, 
injury, or disease in service.  In 
rendering these opinions, the examiner 
is requested to attempt to reconcile 
the various mental health diagnoses of 
record.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so explained.

9.  AFTER the above development has 
been completed, schedule the Veteran 
for a VA examination to determine the 
current severity of his service 
connected renal lithiasis and condyloma 
acuminata with herpes simplex virus II 
as well as the nature and etiology of 
any currently diagnosed urethral 
stricture.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted.  

The examiner should determine the 
frequency and severity of the symptoms 
associated with the Veteran's renal 
lithiasis and condyloma acuminata with 
herpes simplex virus II, specifically 
separately identifying any skin 
disorder attributable to the condyloma 
acuminata and herpes simplex virus II.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 
percent probability or greater, that 
any currently diagnosed urethral 
disorder, to include urethral 
stricture, is related to an event, 
injury, or disease in service, to 
include treatment for the passage of 
kidney stones.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so explained. 

10.  AFTER the above development has 
been completed, schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any currently 
diagnosed lumbar spine disorder.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not, i.e., at least a 50 
percent probability or greater, that 
any currently diagnosed lumbar spine 
disorder, to include herniated nucleus 
pulposus at L5-S1, is related to an 
event, injury, or disease in service.  
The opinion of the examiner should 
specifically reflect consideration of 
the Veteran's in-service back 
complaints and treatment as well as his 
post service work related injury for 
which he filed a claim for workers 
compensation.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so explained.

11.  To avoid another remand, ensure 
that all requested action has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).

12.  Thereafter, readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Supplemental 
Statement of the Case.  The Veteran and 
his representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


